Citation Nr: 1300651	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-11 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychological disability, to include posttraumatic stress disorder (PTSD) due to military sexual trauma. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to February 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction rests with the Cleveland, Ohio RO.  

This case was remanded for further development in January 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran appeals the denial of service connection for a psychological disability to include PTSD due to military sexual trauma.  When this issue was before the Board in January 2011, it was determined that further development was needed for proper adjudication of the claim to include obtaining additional private treatment records, verification of the Veteran's stressor, and to afford her an examination.  

The Veteran was scheduled for a VA examination in June 2011.  However, she did not appear for the examination.  While the record shows that she was notified of the examination in two separate letters in June 2011, it is noted that both notice letters were sent to two separate addresses.  The March 2012 supplemental statement of the case (SSOC) was sent to one of the addresses.  It is unclear from the record which address is the Veteran's correct mailing address.  As such, the Board cannot conclude that she was properly notified regarding the specifics of the June 2011 VA examination or that she received the March 2012 SSOC.  

In light of the above, the Board finds that a remand is warranted to confirm the Veteran's correct mailing address and to afford her the opportunity to present for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and her representative to verify her correct mailing address.  

2. After the Veteran's mailing address has been confirmed, schedule the Veteran for a VA examination by a clinician with appropriate expertise in psychological disabilities.  The purpose of the examination is to determine the nature of the Veteran's current psychological disability, whether it had its onset during active service or was a preexisting disability aggravated in service, whether it is related to any incident of service, and whether the symptoms displayed since separation show chronicity and continuity of a service-incurred condition.  See 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012). 

The following considerations must govern the examination: 

a.  The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b.  The clinician must carefully review the Veteran's military personnel file and service treatment records, which are associated with the claims folder.  In particular, the Board calls the clinician's attention to: 

i. May 1985 service treatment records mentioning possible anxiety and a referral to psychiatry after the Veteran complained of dizziness, 
ii. May 1985 service treatment records mentioning psychosexual problems,
iii. October 1982 service treatment records mentioning possible hallucinations, and 
iv. a December 1980 report of medical history on which the Veteran reported nervous trouble. 

c.  The clinician must also carefully review all post-service medical evidence associated with the claims folder.  In particular, the Board calls the clinician's attention to: 

i. An August 1997 VA compensation and pension examination report that provided a diagnosis of dysthymic disorder; 
ii. Private treatment records from 1994-1995, containing diagnoses of depression and anxiety; 
iii. A February 2005 VA medical center record that contained a diagnosis of borderline personality disorder; 
iv. A November 2000 VA medical center record indicating that the Veteran stated she had her first panic attack in the military; 
v. June 2005 and August 2006 VA medical center records in which PTSD was diagnosed by history; and 
vi. January 2005 military sexual trauma counseling at a VA medical center. 

d.  The clinician must address the Veteran's and the Veteran's family's lay testimony (See January 2007 statements from the Veteran's mother and sister) regarding her symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history provided by the Veteran or her family. 

e.  If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations.  All indicated tests and studies must be performed. 

f.  The clinician must provide a diagnosis for any psychological disability found from considering the claims file and from examining the Veteran. 

g.  For each psychological disability diagnosed, the clinician must specifically opine whether that disability began during service, preexisted and was chronically worsened during service, or is related to any incident or stressor in service. 

h.  The clinician should also opine as to whether the Veteran experienced a psychiatric disability that included psychosis within one year after discharge from active service.  See 38 C.F.R. §§ 3.307 , 3.309(a).  In reaching this determination, the clinician must report as to whether there is medical evidence to suggest that hallucinations reported in service (October 1982) preexisted service or may be identified as a manifestation or "prodromal" aspect of any later-diagnosed psychotic disorder or a disorder not-yet-diagnosed.  See 38 C.F.R. § 3.307(c). 

i.  In all conclusions, the clinician must identify and explain the medical bases of his or her opinion with reference to the claims file.  If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


